NUMBER 13-19-00205-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FRANCISCO ESCOBEDO,                                                         Appellant,

                                               v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                        MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Hinojosa
            Memorandum Opinion by Justice Benavides

      By three issues, appellant Francisco Escobedo challenges his conviction for

aggravated sexual assault of a child under the age of six, a first-degree felony. See TEX.

PENAL CODE ANN. § 22.021(a)(2)(b). Escobedo argues that (1) his trial counsel was

ineffective; (2) the State violated its Brady obligations, see Brady v. Maryland, 373 U.S.
83 (1963); and (3) cumulative error caused harm. We affirm.
                                         I.      BACKGROUND

A.      Procedural History

        Escobedo’s case has been before this Court multiple times. Following his

conviction by a jury, Escobedo filed a notice of appeal and a motion for new trial. The trial

court granted Escobedo’s motion for new trial after a hearing, and the State appealed.

See State v. Escobedo, No. 13-16-00684-CR, 2018 WL 6627321, at *1 (Tex. App.—

Corpus Christi–Edinburg Dec. 19, 2018, no pet.) (mem. op., not designated for

publication) (Escobedo II). During that same time, Escobedo filed a motion with this Court

asking us to stay proceedings during the pendency of the State’s appeal. See Escobedo

v. State, No. 13-16-00590-CR, 2017 WL 3431828, at *1 (Tex. App.—Corpus Christi–

Edinburg Aug. 10, 2017, no pet.) (mem. op., not designated for publication) (Escobedo

I). We denied Escobedo’s motion to stay and dismissed his appeal for want of jurisdiction.
Id.

        In the State’s appeal, the State argued that the trial court abused its discretion for

granting a motion for new trial based on ineffective assistance of counsel and an alleged

Brady violation. See Escobedo II, 2018 WL 6627321 at *1. We agreed with the State,

vacated the trial court’s order granting a new trial, and reinstated Escobedo’s conviction.
Id. This appeal stems from the jury’s conviction of Escobedo.

B.      Evidence at Trial

        Escobedo was indicted for sexually assaulting G.E.,1 a child under the age of six


        1 We use initials for the minor and her family members in order to protect her identity. See TEX. R.

APP. P. 9.8 cmt. (“The rule does not limit an appellate court’s authority to disguise parties’ identities in
appropriate circumstances in other cases.”).

                                                     2
years old. See TEX. PENAL CODE ANN. § 22.021(a)(2)(b). 2 During the guilt-innocence

phase of his 2016 trial, the State called (1) G.E.; (2) L.U., G.E.’s mother; (3) J.U., her

grandmother; (4) D.U., her grandfather; (5) Officer Steven Moran with the Corpus Christi

Police Department; (6) Detective J.R. Rodriguez with the Corpus Christi Police

Department; (7) forensic nurse Sandra Pardo; and (8) licensed counselor Danea Mickey.

        G.E., who was six years old at the time of trial, testified that her father, Escobedo,

whom she referred to as “Frank,” “did something bad to her” when she lived with him as

a four-year-old. She told the jury that Escobedo touched her “private area” and butt with

his “private area” more than once. G.E. explained that he would take her clothes off, put

his “private area” in her “private area,” that she did not like it and it was “uncomfortable,”

and he told her not to tell anyone. G.E. said she felt “safe” at her grandmother’s house

and told J.U. so the abuse would stop. G.E. also stated that Escobedo would show her

videos on his phone of adults performing sexual acts. G.E. stated she asked Escobedo

to stop, but the abuse continued.

        The trial court held a hearing outside the presence of the jury where the State

sought to introduce J.U. as an outcry witness. See TEX. CODE CRIM. PROC. ANN. art.

38.072 (stating that an outcry witness is the first adult to whom the child describes being

the victim of certain crimes, including many sexual crimes). After hearing her testimony,

the trial court designated J.U. as an outcry witness and allowed her to testify regarding

G.E.’s statements. J.U. testified she would watch G.E. when G.E.’s mother worked,



        2 The minimum term of imprisonment in this case was increased to twenty-five years to life without

parole because the complainant was younger than six years of age at the time that the offense was
committed. See TEX. PENAL CODE ANN. § 22.021(f)(1).
                                                    3
mostly at night or on the weekends. She explained that on September 9, 2014, while G.E.

was showering at her house, G.E. stated, “Grandma, can I tell you something . . . . you

promise you won’t get mad, Grandma . . . [Escobedo]’s been putting his pee pee on my

pee pee.” J.U. said that G.E. seemed afraid to tell her, so she did not ask any more

questions of G.E. and waited until L.U. returned home from work. J.U. told both L.U. and

D.U., and L.U. went to her home to speak to Escobedo. J.U. explained that G.E. later told

her additional information regarding watching the adult videos and described how the

sexual assault “burned.” J.U. also testified that L.U. had described to her that G.E. was

“sore down there” and would “hold herself down there.” After G.E.’s outcry, J.U. said

G.E.’s behavior “made sense.” J.U. explained that Escobedo is G.E.’s father, that she got

along with Escobedo when L.U. and he lived together, and that children can be

manipulated by adults. She stated that G.E. now has difficulty concentrating on tasks and

goes to counseling.

       L.U. testified that she tried to “work it out” with Escobedo because she wanted G.E.

to have both of her parents in her life. She agreed with J.U. that she would ask her parents

to watch G.E. while she was working, unless Escobedo was off of work. She stated she

wanted things to “work out” with Escobedo until she heard G.E.’s outcry; she moved out

of his home the following day. L.U. described that, when she got home from work, that

J.U. told her what G.E. had said, and she went to G.E. and asked her to explain what had

happened. After G.E. told her, L.U. confronted Escobedo and he said “he didn’t do it,”

acting very “calm” and “level-headed.” L.U. explained that when she looked into

Escobedo’s eyes, she could tell he was not telling the truth. D.U. took G.E. to the hospital


                                             4
in the following days because L.U. was “still in shock.” L.U. stated that she did not tell

G.E. to “say things” in order to “punish” Escobedo. She also described a time prior to

G.E.’s outcry that she had found G.E. under the bed “touching” herself. L.U. also stated

on cross-examination that Escobedo does not normally have what she called a “calm”

demeanor.

       D.U. testified that he has a close relationship with G.E. When J.U. told him what

G.E. had said, he told L.U. that if she went back to Escobedo, he would report her

because he did not want G.E. back with Escobedo. He stated that the following day, a

friend in law enforcement told him to take G.E. to Driscoll Children’s Hospital (Driscoll) for

an exam. D.U. explained that G.E. was very scared and the staff was only able to draw

blood from her because she was “crying and screaming.” D.U. agreed that Escobedo

would watch G.E. alone on some evenings and weekends if they did not watch her. D.U.

felt that G.E. is less focused and very emotional these days. He also testified that G.E.

once walked in on him in the bathroom and exclaimed that D.U.’s penis was “bigger” than

Escobedo’s. On cross-examination, D.U. stated that Escobedo said he had “anxiety” and

sometimes would have to walk outside to “cool off.” He also agreed that he did not check

G.E. for injuries but took her to the hospital two days after she made the outcry. D.U. also

said that G.E was normally “okay” at the doctor, but when she was at Driscoll, she was

hiding from the staff.

       Detective Rodriguez testified that he is with the child crimes unit and set up the

Children’s Advocacy Center (CAC) interview for G.E. He said he spoke with L.U., as well

as J.U and D.U, but Escobedo refused to give a statement. He explained that the case


                                              5
was based on the statements of the child and the family members, and that very often, in

these types of cases, there are just statements and no physical evidence. Detective

Rodriguez also felt that G.E. “knew things” that a child that age should not know but

agreed that she could have learned that information from someone other than Escobedo.

      Pardo was the forensic nurse at Driscoll who saw G.E. She testified that G.E. could

tell her why she was at the hospital and stated that Escobedo touched her sexual organ.

Pardo did not observe any surface body injuries on G.E., but when she attempted to

perform a genital examination, G.E. was crying, was fearful, looked at the floor, shook,

and ran behind the trash can. Pardo stated she stopped the exam at that time because

the exams should be nontraumatic. She determined G.E. had been sexually abused

based on the history presented. On cross-examination, Pardo told the jury that she had

never seen a patient hide behind the trash can before and G.E.’s mental stability was

more important than trying to “force” an exam. She also stated that a majority of patients

that have been sexually abused do not show any injury because that area of the body

heals quickly.

      Mickey, G.E.’s licensed professional counselor, stated that L.U. brought G.E. to

her to “help her work through things.” Mickey felt that G.E. was “very advanced” for her

age and had a strong sense of what “bad” was. She stated that it took five sessions before

G.E. was willing to discuss what had occurred and would role play very aggressively.

Mickey felt that G.E. called Escobedo “Frank” in order to not “hurt” her version of how a

father should act. Mickey also believed that the behavior G.E. exhibited was consistent

with abuse. On cross-examination, Mickey agreed there could be other explanations for


                                            6
G.E.’s behavior. She also agreed that G.E. would want to please the adults in her life,

was good at following directions, and children can makeup stories without malice.

However, Mickey also stated that she normally sees more emotion when children are

telling a lie and that G.E. showed no emotion because Mickey felt G.E. detached herself

from the trauma of the abuse. She also explained that she had worked with children that

were coached and they usually give it away, and she did not feel that G.E. was coached.

      Escobedo’s mother Corina Martinez, his father Frank Escobedo Jr., and his

brothers Andrew and Nick Escobedo testified for the defense. Most of the family members

agreed that L.U. would “have a fit” if she did not get her way on something and that G.E.

did not appear uncomfortable and scared of Escobedo. Martinez stated that G.E. was not

a “well-mannered child” and that L.U. taught her to “disrespect” Escobedo. Martinez also

said that she did not believe that any abuse happened between G.E. and Escobedo.

      Escobedo also testified in his own defense. He stated that he met L.U. in 2008 and

she got pregnant with G.E. about six months after they met. He stated her family did not

want him around because he was “lazy” and did not have a job. After G.E. was born, they

were not together anymore, and according to Escobedo, he tried to see G.E. but L.U.

would not allow him. In 2013, L.U. texted him and he met G.E. at a local park. When her

family found out L.U. and Escobedo were dating again, they kicked L.U. and G.E. out and

they came to live with Escobedo. G.E. calls him “Frank” like L.U. did. Escobedo denied

assaulting G.E. Escobedo stated the relationship between L.U. and him fell apart in 2014

and they both began seeing other people, but that L.U. got upset when she found out he

was talking to another female. Escobedo first found out about the allegations when he


                                           7
was contacted by a detective who told him to “get a lawyer.” Escobedo stated that Child

Protective Services called him as well but never followed up. He explained he was

“shocked” about the allegations and L.U. never came to confront him as she claimed. On

cross-examination, he agreed he never went to court to seek visitation with G.E. because

he did not want to pay child support. He also stated that he never watched G.E. as much

as L.U.’s family testified. Escobedo said G.E. lied about the abuse and that L.U. called

three days after G.E. reported the abuse and said to “stay away.”

       The jury convicted Escobedo of aggravated sexual assault of a child and

sentenced him to forty years’ imprisonment in the Texas Department of Criminal Justice–

Institutional Division. See TEX. PENAL CODE ANN. § 22.021(a)(2)(b).

C.     Motion for New Trial Hearing

       Escobedo alleged in his motion for new trial that the Nueces County District

Attorney’s Office failed to comply with its discovery obligations and withheld evidence

related to the CAC office. Specifically, Escobedo alleged that the District Attorney at the

time was a board member of the CAC and had personal knowledge that there were

“deficiencies in their interview processes and further that they had failed to meet state

guidelines and standards.” Escobedo alleged if he had known of these “deficiencies,”

defense counsel would have “employed a completely different trial strategy” and the

withheld evidence was “relevant and would have resulted in a different outcome should

he have presented it to the jury.”

       The testimony from the hearing is further discussed in our prior opinion. See

Escobedo II, 2018 WL 6627321 at *4–6. This appeal followed.


                                            8
                            II.      ALLEGED BRADY VIOLATION

       By his second issue, which we address first, Escobedo alleges that the Nueces

County District Attorney’s Office failed to comply with its article 39.14 of the code od

criminal procedure and Brady discovery requirements. See TEX. CODE CRIM. PROC. ANN.

art. 39.14; Brady, 373 U.S. at 83.

A.     Applicable Law

       The United States Supreme Court in Brady held “that the suppression by the

prosecution of evidence favorable to an accused upon request violates due process

where the evidence is material either to guilt or to punishment, irrespective of the good or

bad faith of the prosecution.” Brady, 373 U.S. at 87. The Texas Court of Criminal Appeals

has held that in order to find reversible error under Brady and United States v. Bagley, a

defendant must show that: (1) the State failed to disclose evidence, regardless of the

prosecution’s good or bad faith; (2) the withheld evidence is favorable to him; and (3) the

evidence is material, that is, there is a reasonable probability that had the evidence been

disclosed, the outcome of the trial would have been different. Hampton v. State, 86
S.W.3d 603, 612 (Tex. Crim. App. 2002). “Favorable evidence is that which, if disclosed

and used effectively, ‘may make a difference between conviction and acquittal.’” Ex parte

Miles, 359 S.W.3d 647, 655 (Tex. Crim. App. 2012) (quoting Bagley, 473 U.S. at 676).

Favorable evidence includes both exculpatory and impeachment evidence. Diamond v.

State, __S.W.3d__, __, 2020 WL 3067582, at *7 (Tex. Crim. App. June 10, 2020).

       The nondisclosure of favorable evidence violates due process only if it is “material”

to guilt or punishment. Id. (quoting Pena v. State, 353 S.W.3d 797, 812 (Tex. Crim. App.


                                             9
2011)). Evidence is material only if there is a reasonable probability that, had it been

disclosed, the outcome of the trial would have been different. Id. Reasonable probability

is a probability sufficient to undermine confidence in the outcome. Id. Materiality is

determined by examining the alleged error in the context of the entire record and overall

strength of the State’s case. Id. The suppressed evidence is considered collectively, not

item-by-item. Id.

B.     Discussion

       Here, Escobedo alleged the State withheld documents regarding the CAC.

Specifically, during his motion for new trial hearing, he claimed the State should have

disclosed the District Attorney’s role as a board member of the CAC, a site report that

stated deficiencies in the CAC, and the lack of proper training of certain CAC interviewers.

       These same allegations were previously addressed by this Court in Escobedo II.

See 2018 WL 6627321, at 4–8. Under the “law of the case doctrine,” we are bound by

the findings made in that appeal. See State v. Swearingen, 478 S.W.3d 716, 720 (Tex.

Crim. App. 2015). There, we agreed with the State that the withheld documents would

“not have changed the outcome of the guilt-innocence trial especially given that neither

the State nor Escobedo offered [G.E.]’s forensic interview from the CAC into evidence or

played it for the jury.” Escobedo II, 2018 WL 6627321, at *6. Testimony during the motion

for new trial hearing established that the interviewer who spoke with G.E. was not the

individual who was listed as improperly credentialed in the report. Id. at *7. Further, even

though G.E. went to the CAC and gave an interview that was mentioned during trial,

G.E.’s interviewer was not called as a witness. See id. at *6–7. Escobedo II held that


                                            10
“because the documents have no bearing on any of the guilt-innocence trial testimony,

the CAC reports do not exculpate Escobedo.” Id. at *6. Additionally, we held the

undisclosed documents Escobedo complains of do not “justify, excuse or clear

[Escobedo] from alleged fault of guilt” and are neither exculpatory nor useful for

impeachment purposes. Id. Given our holding in Escobedo II, we overrule Escobedo’s

second issue.

                       III.   INEFFECTIVE ASSISTANCE OF COUNSEL

       By his first issue, Escobedo alleges his trial counsel was ineffective by failing to:

(1) object to the State’s outcry notice; (2) object to the State’s intention to use the child

abuse victim hearsay statement; and (3) properly cross-examine witnesses and secure

rebuttal witnesses to the State’s expert.

A.     Standard of Review and Applicable Law

       To prevail on a claim of ineffective assistance of counsel, the defendant must show

that counsel’s performance was deficient and that the deficient performance prejudiced

the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984); Prine v. State, 537
S.W.3d 113, 117 (Tex. Crim. App. 2017). “The benchmark for judging any claim of

ineffectiveness must be whether counsel’s conduct so undermined the proper functioning

of the adversarial process that the trial cannot be relied on as having produced a just

result.” Strickland, 466 U.S. at 686. The defendant bears the burden of proving by a

preponderance of evidence that counsel was ineffective. Prine, 537 S.W.3d at 116.

       Counsel’s performance is deficient if it falls below an objective standard of

reasonableness. Strickland, 466 U.S. at 688. There is a strong presumption that counse’sl


                                             11
conduct was reasonable; strategic decisions “made after thorough investigation of law

and facts relevant to plausible options are virtually unchallengeable.” Wiggins v. Smith,

539 U.S. 510, 521 (2003); Ex parte Flores, 387 S.W.3d 626, 633 (Tex. Crim. App. 2012).

“It is not sufficient that the appellant show, with the benefit of hindsight, that his counsel’s

actions or omissions during trial were merely of questionable competence. Rather, the

record must affirmatively demonstrate trial counsel’s alleged ineffectiveness.” Mata v.

State, 226 S.W.3d 425, 430 (Tex. Crim. App. 2007). The defendant must overcome the

“strong presumption that counsel’s conduct fell within the wide range of reasonable

professional assistance” and that the conduct constituted sound trial strategy. Thompson

v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999).

       To defeat this presumption, allegations of ineffective assistance must be found in

the record and trial counsel should be given an opportunity to explain his actions before

being determined to be ineffective. Prine, 537 S.W.3d at 117. In the face of an

undeveloped record, counsel should be found ineffective only if his conduct was “so

outrageous that no competent attorney would have engaged in it.” Goodspeed v. State,

187 S.W.3d 390, 392 (Tex. Crim. App. 2005).

B.     Discussion

       Escobedo alleges trial counsel was deficient for not objecting to the State’s outcry

notice. However, the State’s outcry notice is not contained in the records Escobedo

designated to be provided to this Court, so we are unable to assess trial counsel’s

effectiveness in this regard. For this reason, we conclude that Escobedo has wavied any

complaint regarding his counsel’s failure to object to the outcry notice. See TEX. R. APP.


                                              12
P. 33.1; Johnson v. State, 409 S.W.3d 738, 743 (Tex. App.—Houston [1st Dist.] 2013, no

pet.) (“Because it was appellant’s burden to ensure a complete record on appeal, we

presume that omissions support the judgment of the trial court.”).

       Next, Escobedo alleges trial counsel was deficient because he failed to object to

the State’s intention to use an outcry witness. Under article 38.072 of the code of criminal

procedure, the State must give notice of its intent to call an outcry witness and provide

the name and summary of the statement at least fourteen days before the proceedings

begin. See TEX. CODE CRIM. PROC. ANN. art. 38.072(b)(1)(A)–(C). The trial court then

conducts a hearing, outside the presence of the jury, and must make a finding that the

statement is reliable on the time, content, and circumstances of the statement, and that

the child is available to testify. Id. art. 38.072(b)(2), (3). During a hearing conducted

outside the presence of the jury, Escobedo’s trial counsel was able to cross-examine the

outcry witness, J.U. He argued to the trial court that a specific time was not determined

from the incidents G.E. allegedly told J.U. of and that it was an unreliable statement. The

trial court found the statement reliable and allowed J.U. to testify as an outcry witness.

Nothing that Escobedo’s trial counsel did would be considered deficient or fell below the

objective standard of reasonableness. See Strickland, 466 U.S. at 688. Additionally, even

though Escobedo had a hearing on his motion for new trial, this particular allegation of

deficient performance was not addressed and trial counsel has not been given the

opportunity to explain the reasons for his actions. See Prine, 537 S.W.3d at 117.

       Lastly, Escobedo argues that trial counsel was ineffective because he did not

properly cross-examine witnesses or find rebuttal witnesses regarding the State’s


                                            13
experts. Although Escobedo makes broad references to what experts felt were the “best

practices” and asserts that “numerous doctors, as well as nurses” as well as “a friend of

mine who is a Licensed Professional Counselor” would have been available to testify,

there is no specific reference to who trial counsel should have called and what specifically

they would have testified to. Counsel’s conscious decision not to pursue or to call a

witness is not insulated from review, but unless a defendant overcomes the presumption

that counsel’s actions were based in sound trial strategy, counsel will generally not be

found to be ineffective. See Ex parte Rogers, 369 S.W.3d 858, 862 (Tex. Crim. App.

2012); Ex parte Briggs, 187 S.W.3d 458, 467 (Tex. Crim. App. 2005). However, again,

although Escobedo had a hearing on his motion for new trial, this particular allegation of

deficient performance was also not raised and trial counsel has not been given an

opportunity to explain his actions. See Prine, 537 S.W.3d at 117. On this record, there is

no way to know if this was deliberate and trial strategy or done for some other reason.

See id. We overrule Escobedo’s first issue.

                                IV.    CUMULATIVE ERROR

       By his third issue, Escobedo alleges that the previous alleged errors cumulatively

caused him harm which require a reversal. However, the Texas Court of Criminal Appeals

has held that there is “no authority holding that non-errors may in their cumulative effect

cause error.” Gamboa v. State, 296 S.W.3d 574, 585 (Tex. Crim. App. 2009);

Chamberlain v. State, 998 S.W.2d 230, 238 (Tex. Crim. App. 1999). Since we have found

no error in our analysis of Escobedo’s previous issues, we overrule this third issue.




                                            14
                                   V.     CONCLUSION

       We affirm the trial court’s judgment.




                                                       GINA M. BENAVIDES
                                                       Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
8th day of October, 2020.




                                               15